Exhibit 10.2


AMENDMENT TO
PRECEDENT AGREEMENT


This AMENDMENT TO PRECEDENT AGREEMENT (this “Amendment”) is made as of April 17,
2017 (the “Effective Date”) between Spire STL Pipeline LLC (“Pipeline”) and
Laclede Gas Company (“Customer”).


WHEREAS, Pipeline and Customer are parties to that certain Precedent Agreement
dated as of January 25, 2017 (the “Precedent Agreement”); and


WHEREAS, Pipeline and Customer each now desires to amend the Precedent Agreement
by the terms of this Amendment.
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, Pipeline and Customer each agree as follows:


1.Revised Route. Line 880 is hereby removed from the Project, and is replaced
with an approximately six-mile segment of greenfield 24-inch diameter pipeline
that will continue the New Pipeline from the Laclede/Lange Delivery Station to
an interconnection point with MRT near the MRT Chain of Rocks point (the “North
County Extension”). The North County Extension will be considered part of the
New Pipeline. Neither Pipeline nor Customer will have any further obligations
under the Precedent Agreement with respect to Line 880, including the pursuit of
any Line 880 Authorizations.


2.Miscellaneous. Capitalized terms used and not defined in this Amendment have
the meanings assigned to them in the Precedent Agreement. The recitals of this
Amendment are by this reference incorporated into this Amendment. To the extent
of any conflict between the terms of this Amendment and the Precedent Agreement,
this Amendment controls. Except as hereby amended, the Precedent Agreement
remains in full force and effect. Delivery of electronic copies of any signed
original document shall be deemed the same as delivery of an original.


IN WITNESS WHEREOF, this Amendment is executed as of the Effective Date.


Spire STL Pipeline LLC




By: /s/ Michael C. Geiselhart
Name:  Michael C. Geiselhart 
Title:  SVP, Strategy and Corporate Development  
Laclede Gas Company




By:  /s/ Scott E. Woley  
Name:  Scott E. Woley  
Title:  VP, Gas Supply and Operations  










